Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 1 of 243




                Exhibit A
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 2 of 243




                                                            Ex. A - Page 1 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 3 of 243




                                                            Ex. A - Page 2 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 4 of 243




                                                            Ex. A - Page 3 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 5 of 243




                                                            Ex. A - Page 4 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 6 of 243




                                                            Ex. A - Page 5 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 7 of 243




                                                            Ex. A - Page 6 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 8 of 243




                                                            Ex. A - Page 7 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 9 of 243




                                                            Ex. A - Page 8 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 10 of 243




                                                            Ex. A - Page 9 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 11 of 243




                                                           Ex. A - Page 10 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 12 of 243




                                                           Ex. A - Page 11 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 13 of 243




                                                           Ex. A - Page 12 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 14 of 243




                                                           Ex. A - Page 13 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 15 of 243




                                                           Ex. A - Page 14 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 16 of 243




                                                           Ex. A - Page 15 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 17 of 243




                                                           Ex. A - Page 16 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 18 of 243




                                                           Ex. A - Page 17 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 19 of 243




                                                           Ex. A - Page 18 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 20 of 243




                                                           Ex. A - Page 19 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 21 of 243




                                                           Ex. A - Page 20 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 22 of 243




                                                           Ex. A - Page 21 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 23 of 243




                                                           Ex. A - Page 22 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 24 of 243




                                                           Ex. A - Page 23 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 25 of 243




                                                           Ex. A - Page 24 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 26 of 243




                                                           Ex. A - Page 25 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 27 of 243




                                                           Ex. A - Page 26 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 28 of 243




                                                           Ex. A - Page 27 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 29 of 243




                                                           Ex. A - Page 28 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 30 of 243




                                                           Ex. A - Page 29 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 31 of 243




                                                           Ex. A - Page 30 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 32 of 243




                                                           Ex. A - Page 31 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 33 of 243




                                                           Ex. A - Page 32 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 34 of 243




                                                           Ex. A - Page 33 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 35 of 243




                                                           Ex. A - Page 34 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 36 of 243




                                                           Ex. A - Page 35 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 37 of 243




                                                           Ex. A - Page 36 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 38 of 243




                                                           Ex. A - Page 37 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 39 of 243




                                                           Ex. A - Page 38 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 40 of 243




                                                           Ex. A - Page 39 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 41 of 243




                                                           Ex. A - Page 40 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 42 of 243




                                                           Ex. A - Page 41 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 43 of 243




                                                           Ex. A - Page 42 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 44 of 243




                                                           Ex. A - Page 43 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 45 of 243




                                                           Ex. A - Page 44 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 46 of 243




                                                           Ex. A - Page 45 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 47 of 243




                                                           Ex. A - Page 46 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 48 of 243




                                                           Ex. A - Page 47 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 49 of 243




                                                           Ex. A - Page 48 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 50 of 243




                                                           Ex. A - Page 49 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 51 of 243




                                                           Ex. A - Page 50 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 52 of 243




                                                           Ex. A - Page 51 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 53 of 243




                                                           Ex. A - Page 52 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 54 of 243




                                                           Ex. A - Page 53 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 55 of 243




                                                           Ex. A - Page 54 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 56 of 243




                                                           Ex. A - Page 55 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 57 of 243




                                                           Ex. A - Page 56 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 58 of 243




                                                           Ex. A - Page 57 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 59 of 243




                                                           Ex. A - Page 58 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 60 of 243




                                                           Ex. A - Page 59 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 61 of 243




                                                           Ex. A - Page 60 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 62 of 243




                                                           Ex. A - Page 61 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 63 of 243




                                                           Ex. A - Page 62 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 64 of 243




                                                           Ex. A - Page 63 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 65 of 243




                                                           Ex. A - Page 64 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 66 of 243




                                                           Ex. A - Page 65 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 67 of 243




                                                           Ex. A - Page 66 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 68 of 243




                                                           Ex. A - Page 67 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 69 of 243




                                                           Ex. A - Page 68 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 70 of 243




                                                           Ex. A - Page 69 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 71 of 243




                                                           Ex. A - Page 70 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 72 of 243




                                                           Ex. A - Page 71 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 73 of 243




                                                           Ex. A - Page 72 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 74 of 243




                                                           Ex. A - Page 73 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 75 of 243




                                                           Ex. A - Page 74 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 76 of 243




                                                           Ex. A - Page 75 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 77 of 243




                                                           Ex. A - Page 76 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 78 of 243




                                                           Ex. A - Page 77 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 79 of 243




                                                           Ex. A - Page 78 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 80 of 243




                                                           Ex. A - Page 79 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 81 of 243




                                                           Ex. A - Page 80 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 82 of 243




                                                           Ex. A - Page 81 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 83 of 243




                                                           Ex. A - Page 82 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 84 of 243




                                                           Ex. A - Page 83 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 85 of 243




                                                           Ex. A - Page 84 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 86 of 243




                                                           Ex. A - Page 85 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 87 of 243




                                                           Ex. A - Page 86 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 88 of 243




                                                           Ex. A - Page 87 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 89 of 243




                                                           Ex. A - Page 88 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 90 of 243




                                                           Ex. A - Page 89 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 91 of 243




                                                           Ex. A - Page 90 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 92 of 243




                                                           Ex. A - Page 91 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 93 of 243




                                                           Ex. A - Page 92 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 94 of 243




                                                           Ex. A - Page 93 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 95 of 243




                                                           Ex. A - Page 94 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 96 of 243




                                                           Ex. A - Page 95 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 97 of 243




                                                           Ex. A - Page 96 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 98 of 243




                                                           Ex. A - Page 97 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 99 of 243




                                                           Ex. A - Page 98 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 100 of 243




                                                            Ex. A - Page 99 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 101 of 243




                                                           Ex. A - Page 100 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 102 of 243




                                                           Ex. A - Page 101 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 103 of 243




                                                           Ex. A - Page 102 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 104 of 243




                                                           Ex. A - Page 103 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 105 of 243




                                                           Ex. A - Page 104 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 106 of 243




                                                           Ex. A - Page 105 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 107 of 243




                                                           Ex. A - Page 106 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 108 of 243




                                                           Ex. A - Page 107 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 109 of 243




                                                           Ex. A - Page 108 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 110 of 243




                                                           Ex. A - Page 109 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 111 of 243




                                                           Ex. A - Page 110 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 112 of 243




                                                           Ex. A - Page 111 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 113 of 243




                                                           Ex. A - Page 112 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 114 of 243




                                                           Ex. A - Page 113 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 115 of 243




                                                           Ex. A - Page 114 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 116 of 243




                                                           Ex. A - Page 115 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 117 of 243




                                                           Ex. A - Page 116 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 118 of 243




                                                           Ex. A - Page 117 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 119 of 243




                                                           Ex. A - Page 118 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 120 of 243




                                                           Ex. A - Page 119 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 121 of 243




                                                           Ex. A - Page 120 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 122 of 243




                                                           Ex. A - Page 121 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 123 of 243




                                                           Ex. A - Page 122 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 124 of 243




                                                           Ex. A - Page 123 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 125 of 243




                                                           Ex. A - Page 124 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 126 of 243




                                                           Ex. A - Page 125 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 127 of 243




                                                           Ex. A - Page 126 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 128 of 243




                                                           Ex. A - Page 127 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 129 of 243




                                                           Ex. A - Page 128 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 130 of 243




                                                           Ex. A - Page 129 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 131 of 243




                                                           Ex. A - Page 130 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 132 of 243




                                                           Ex. A - Page 131 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 133 of 243




                                                           Ex. A - Page 132 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 134 of 243




                                                           Ex. A - Page 133 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 135 of 243




                                                           Ex. A - Page 134 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 136 of 243




                                                           Ex. A - Page 135 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 137 of 243




                                                           Ex. A - Page 136 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 138 of 243




                                                           Ex. A - Page 137 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 139 of 243




                                                           Ex. A - Page 138 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 140 of 243




                                                           Ex. A - Page 139 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 141 of 243




                                                           Ex. A - Page 140 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 142 of 243




                                                           Ex. A - Page 141 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 143 of 243




                                                           Ex. A - Page 142 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 144 of 243




                                                           Ex. A - Page 143 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 145 of 243




                                                           Ex. A - Page 144 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 146 of 243




                                                           Ex. A - Page 145 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 147 of 243




                                                           Ex. A - Page 146 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 148 of 243




                                                           Ex. A - Page 147 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 149 of 243




                                                           Ex. A - Page 148 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 150 of 243




                                                           Ex. A - Page 149 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 151 of 243




                                                           Ex. A - Page 150 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 152 of 243




                                                           Ex. A - Page 151 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 153 of 243




                                                           Ex. A - Page 152 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 154 of 243




                                                           Ex. A - Page 153 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 155 of 243




                                                           Ex. A - Page 154 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 156 of 243




                                                           Ex. A - Page 155 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 157 of 243




                                                           Ex. A - Page 156 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 158 of 243




                                                           Ex. A - Page 157 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 159 of 243




                                                           Ex. A - Page 158 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 160 of 243




                                                           Ex. A - Page 159 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 161 of 243




                                                           Ex. A - Page 160 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 162 of 243




                                                           Ex. A - Page 161 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 163 of 243




                                                           Ex. A - Page 162 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 164 of 243




                                                           Ex. A - Page 163 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 165 of 243




                                                           Ex. A - Page 164 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 166 of 243




                                                           Ex. A - Page 165 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 167 of 243




                                                           Ex. A - Page 166 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 168 of 243




                                                           Ex. A - Page 167 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 169 of 243




                                                           Ex. A - Page 168 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 170 of 243




                                                           Ex. A - Page 169 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 171 of 243




                                                           Ex. A - Page 170 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 172 of 243




                                                           Ex. A - Page 171 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 173 of 243




                                                           Ex. A - Page 172 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 174 of 243




                                                           Ex. A - Page 173 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 175 of 243




                                                           Ex. A - Page 174 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 176 of 243




                                                           Ex. A - Page 175 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 177 of 243




                                                           Ex. A - Page 176 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 178 of 243




                                                           Ex. A - Page 177 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 179 of 243




                                                           Ex. A - Page 178 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 180 of 243




                                                           Ex. A - Page 179 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 181 of 243




                                                           Ex. A - Page 180 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 182 of 243




                                                           Ex. A - Page 181 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 183 of 243




                                                           Ex. A - Page 182 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 184 of 243




                                                           Ex. A - Page 183 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 185 of 243




                                                           Ex. A - Page 184 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 186 of 243




                                                           Ex. A - Page 185 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 187 of 243




                                                           Ex. A - Page 186 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 188 of 243




                                                           Ex. A - Page 187 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 189 of 243




                                                           Ex. A - Page 188 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 190 of 243




                                                           Ex. A - Page 189 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 191 of 243




                                                           Ex. A - Page 190 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 192 of 243




                                                           Ex. A - Page 191 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 193 of 243




                                                           Ex. A - Page 192 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 194 of 243




                                                           Ex. A - Page 193 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 195 of 243




                                                           Ex. A - Page 194 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 196 of 243




                                                           Ex. A - Page 195 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 197 of 243




                                                           Ex. A - Page 196 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 198 of 243




                                                           Ex. A - Page 197 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 199 of 243




                                                           Ex. A - Page 198 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 200 of 243




                                                           Ex. A - Page 199 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 201 of 243




                                                           Ex. A - Page 200 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 202 of 243




                                                           Ex. A - Page 201 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 203 of 243




                                                           Ex. A - Page 202 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 204 of 243




                                                           Ex. A - Page 203 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 205 of 243




                                                           Ex. A - Page 204 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 206 of 243




                                                           Ex. A - Page 205 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 207 of 243




                                                           Ex. A - Page 206 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 208 of 243




                                                           Ex. A - Page 207 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 209 of 243




                                                           Ex. A - Page 208 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 210 of 243




                                                           Ex. A - Page 209 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 211 of 243




                                                           Ex. A - Page 210 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 212 of 243




                                                           Ex. A - Page 211 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 213 of 243




                                                           Ex. A - Page 212 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 214 of 243




                                                           Ex. A - Page 213 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 215 of 243




                                                           Ex. A - Page 214 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 216 of 243




                                                           Ex. A - Page 215 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 217 of 243




                                                           Ex. A - Page 216 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 218 of 243




                                                           Ex. A - Page 217 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 219 of 243




                                                           Ex. A - Page 218 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 220 of 243




                                                           Ex. A - Page 219 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 221 of 243




                                                           Ex. A - Page 220 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 222 of 243




                                                           Ex. A - Page 221 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 223 of 243




                                                           Ex. A - Page 222 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 224 of 243




                                                           Ex. A - Page 223 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 225 of 243




                                                           Ex. A - Page 224 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 226 of 243




                                                           Ex. A - Page 225 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 227 of 243




                                                           Ex. A - Page 226 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 228 of 243




                                                           Ex. A - Page 227 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 229 of 243




                                                           Ex. A - Page 228 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 230 of 243




                                                           Ex. A - Page 229 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 231 of 243




                                                           Ex. A - Page 230 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 232 of 243




                                                           Ex. A - Page 231 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 233 of 243




                                                           Ex. A - Page 232 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 234 of 243




                                                           Ex. A - Page 233 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 235 of 243




                                                           Ex. A - Page 234 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 236 of 243




                                                           Ex. A - Page 235 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 237 of 243




                                                           Ex. A - Page 236 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 238 of 243




                                                           Ex. A - Page 237 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 239 of 243




                                                           Ex. A - Page 238 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 240 of 243




                                                           Ex. A - Page 239 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 241 of 243




                                                           Ex. A - Page 240 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 242 of 243




                                                           Ex. A - Page 241 of 242
Case 2:21-cv-00609-PBT Document 1-1 Filed 02/09/21 Page 243 of 243




                                                           Ex. A - Page 242 of 242
